                Case 2:20-cv-00708-RSM Document 45 Filed 09/17/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8       HAYDEN T. RENATO,                              CASE NO. C20-708 RSM

 9                    Plaintiff,                        ORDER GRANTING DEFENDANT
                                                        CRITES-PICKENS’ MOTION FOR
10             v.                                       WITHDRAWAL AND SUBSTITUTION
                                                        OF COUNSEL
11       JOHN N. BEAULIEU, et al.,

12                    Defendants.

13

14            This matter is before the Court on Defendant Crites-Pickens’ Motion for Withdrawal and

15   Substitution of Counsel. Dkt. #35. The Court, being fully advised in the premises and the motion

16   being unopposed,1 does hereby ORDER, ADJUDGE AND DECREE that Defendant Crites-

17   Pickens’ Motion for Withdrawal and Substitution of Counsel (Dkt. #35) is GRANTED.

18            Dated this 17th day of September, 2020.

19

20
                                                  RICARDO S. MARTINEZ
21                                                CHIEF UNITED STATES DISTRICT JUDGE

22

23   1
      See LCR 7(b)(2) (“Except for motions for summary judgment, if a party fails to file papers in
     opposition to a motion, such failure may be considered by the court as an admission that the
24
     motion has merit.”).

     ORDER – 1
